DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This office action is in response to a response after final action filed October 14, 2020.
Applicant’s amendment to claims 1, 4, and 19 is acknowledged.
Examiner’s amendment herein cancels claims 10-17.  Claim 18 was previously cancelled.  Claims 1-9 and 19 are allowable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin Ripley on January 15, 2021

The application has been amended as follows: 

	(Claims 10-17) -- Cancelled. -- 
Allowable Subject Matter
Claims 1-9 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claims in this application have been allowed because the prior art of record in this application fails to disclose either singly or in combination the claimed anvil assembly of claim 1 comprising:
an anvil center rod defining a throughbore;
a plunger member positioned within the throughbore of the anvil center rod and movable between a proximal position and a distal position;
a spring received about the plunger member, the plunger member extending entirely through the spring and the spring being positioned to bias the plunger member towards the proximal position; and
a head assembly pivotally secured to the anvil center rod about a pivot axis, the head assembly movable between a tilted position and an operative position, wherein the plunger member is operatively connected to the head assembly to cause movement of the head assembly from the tilted position to the operative position as the plunger member moves from the proximal position to the distal position.
Claim 4 is allowed for similar reasons.
The combination set forth in the claims are not discussed, taught or suggested in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRAACHI M. PATHAK whose telephone number is (571)272-8005.  The examiner can normally be reached on Monday & Tuesday 8:30 am-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Praachi M Pathak/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
January 19, 2021